Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022, that includes a response to the Final Office Action mailed April 28, 2022, has been entered. Claims 3, 9, and 37 have been amended; claims 1, 2, 5-8, 10-23, 25-36, 39, 40, 43, 44, 50-53, 55-58, and 60 have been canceled; and no claims have been newly added. Claims 4, 41, 42, 45-49, and 54 have been withdrawn. Claims 3, 9, 24, 37, 38, and 59 are under examination in the application.
Withdrawal of Prior Claim Rejections - 35 USC § 112 1st Paragraph
Claim 3 has been satisfactorily amended to remove new matter. Therefore, the 35 USC 112 1st Paragraph rejection presented in the Final Office Action mailed April 28, 2022 is hereby withdrawn.
Claim Objections
Claim 3 is objected to because in step (d) there is an extraneous comma between “to form” and “coated”. 
Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 24, 37, 38, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, as now amended, stipulates in step (d) aging the metal oxide coating at a temperature of 4-90 C and a pH of 3-9, and then further stipulates in a wherein clause that “said aging is not conducted between repeated coating steps, but only at the end of the process”. One of ordinary skill in the art cannot definitively ascertain whether “said aging” refers to aging generally, such that the phrase “said aging is not conducted between repeated coating steps” means that no aging of any kind whatsoever occurs between repeated coating steps; or rather, alternatively, whether “said aging” refers to aging specifically at 4-90 C and a pH of 3-9, such that the phrase “said aging is not conducted between repeated coating steps” means that any aging conducted between repeated coating steps does not occur at 4-90 C and/or a pH of 3-9. 
Claims 9, 24, 37, 38, and 59 are indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 3, 9, 24, 37, 38, and 59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ostafin et al. (U.S. Patent Application Pub. No. 2003/0157330), in view of Skapin et al. (J. Colloid Interface Sci. 2004; 272: 90-98), and further in view of Tjandra et al. (Langmuir. 2006; 22: 1493-1499), Lapidot et al. (U.S. Patent Application Pub. No. 2002/0064541), Bartlett et al. (J Am Chem Soc. 1947; 69: 2299-2306), and He et al. (Chem Mater. 2003; 15: 3308-3313).
Applicant Claims
Applicant’s elected subject matter is directed to a process for coating solid benzoyl peroxide particles with a metal oxide comprising a) contacting solid benzoyl peroxide particles with a monoalkylammonium salt (i.e. a cationic surfactant) in an aqueous medium; b) adding an aqueous solution of an alkali metal salt of a metal oxide, and acidifying, to thereby coat the solid benzoyl peroxide particle with a metal oxide layer; b1) contacting the solid benzoyl peroxide particle coated with a metal oxide layer with a cationic polymer in an aqueous medium; b2) adding an aqueous solution of an alkali metal salt of a metal oxide, and acidifying; c) repeating steps b1 and b2 at least 3 more times; d) aging the metal oxide coating at the end of the process at a temperature of 4-90 C and a pH of 3-9, said aging not being conducted between repeated coating steps; and e) separating the metal oxide-coated solid benzoyl peroxide particles from the aqueous medium. The process further comprises attaching hydrophobic groups to the surface of the metal oxide coating. The metal oxide coating has a thickness of about 0.3-10 microns.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ostafin et al. disclose a process for coating e.g. solid organic drug particles (e.g. RNA, proteins, medicines) with silica (i.e. a metal oxide) comprising contacting the particles with cetyl-trimethylammonium bromide (CTAB) (i.e. a monoalkylammonium salt cationic additive) in an aqueous medium; adding a silicate source (e.g. TEOS) to thereby coat the particulate matter with a silica shell (i.e. metal oxide layer); aging the metal oxide coating at room temperature; and separating the silica-coated particles from the aqueous medium (abstract; Pghs. 0031, 0033, 0037, 0039). The process further comprises attaching mercaptopropyltrimethoxysilane (i.e. hydrophobic groups) to the surface of the metal oxide coating (Pgh. 0036). The silica shell (i.e. metal oxide coating) can have a thickness of about 150 nm, and up to about 740 nm (i.e. 0.74 micron) and is mesoporous (Pgh. 0008, 0015).
Skapin et al. disclose that the well-known method of employing TEOS to coat organic drug particles with silica is not suitable for many organic compounds (e.g. loratadine and danazol) because the TEOS method requires the use of alcohol, and disclose an “alcohol-free” process for coating solid, organic drug particles (e.g. loratadine, danazol) with silica layers (i.e. a metal oxide) comprising contacting the drug particles with an aqueous solution of sodium silicate (i.e. an alkali metal salt of a metal oxide) free of alcohols, and acidifying to form the “active” silicic acid intermediate necessary for the formation of the final silica shell, and aging the metal oxide coating at room temperature and a pH of e.g. about 7-8.5.
Tjandra et al. disclose that sodium silicate is able to cooperatively bind to cetyl-trimethylammonium bromide (CTAB) to form a stable silicate-CTAB complex with ordered structure that is critical for the formation of a mesoporous siliceous material. 
Lapidot et al. disclose silica-coated solid benzoyl peroxide particles (i.e. “microcapsules” comprising e.g. solid benzoyl peroxide encapsulated by a metal oxide, e.g. silica, coating) that can have a total thickness of e.g. about 100 nm (i.e. 0.1 microns); wherein the solid benzoyl peroxide particles are coated by a process comprising contacting the particles with an aqueous medium containing cetyl-trimethylammonium chloride (CTAC) (i.e. a monoalkylammonium salt cationic additive) and a silicate source (e.g. TEOS) to thereby coat the particulate matter with a silica shell (i.e. metal oxide layer). 
Bartlett et al. disclose that benzoyl peroxide can be decomposed by contact with commonplace alcohol solvents, such as e.g. methanol.
He et al. disclose a simple and inexpensive process for manufacturing silica coatings on a substrate via a layer-by-layer deposition comprising alternately contacting the substrate (e.g. silicon) with e.g. poly(diallyldimethylammonium chloride) (PDDA) (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated for up to about 5 cycles; and wherein the process results in uniformly deposited layers that are each 2-50 nm thick. The films can readily be made more porous or more dense.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.012)
Ostafin et al. do not explicitly disclose that the silicate source is an alkali metal salt of a metal oxide (e.g. sodium silicate), that the silicate source (e.g. sodium silicate) must be “acidified", that the silica shell can be produced via a layer-by-layer alternating process to optimally control the thickness and porosity/density of the coating by alternating contact with a cationic polymer and sodium silicate for at least 4 cycles, that aging occurs at 4-90 C and a pH of 3-9, and that the solid, organic particle being coated is benzoyl peroxide. These deficiencies are cured by the teachings of Skapin et al., Tjandra et al., Lapidot et al., Bartlett et al., and He et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Ostafin et al., Skapin et al., Tjandra et al., Lapidot et al., Bartlett et al., and He et al., outlined supra, to devise Applicant’s presently claimed process.
Ostafin et al. disclose a process for coating e.g. solid organic drug particles (e.g. RNA, proteins, medicines) with silica (i.e. a metal oxide) comprising contacting the particles with cetyl-trimethylammonium bromide (CTAB) (i.e. a monoalkylammonium salt cationic additive) in an aqueous medium; adding a silicate source (e.g. TEOS) to thereby coat the particulate matter with a silica shell (i.e. metal oxide layer) about 150-740 nm thick, and aging the metal oxide coating at room temperature; wherein the process aims to provide tailored control of the silica shell thickness and porosity. Since Skapin et al. disclose that the well-known method of employing TEOS to coat organic drug particles with silica is not suitable for many organic compounds (e.g. loratadine and danazol) because the TEOS method requires the use of alcohol, and that an “alcohol-free” coating method based on the use of aqueous sodium silicate solutions as the silicate source can be advantageously employed to coat organic drug particles with silica shells, which process requires sodium silicate first be converted to the “active” silicic acid intermediate by acidifying to e.g. pH 7 to arrive at the final silica shell coating, and aging at room temperature and a pH of e.g. about 7-8.5; since Tjandra et al. disclose that sodium silicate (i.e. just like TEOS) is able to cooperatively bind to cetyl-trimethylammonium bromide (CTAB) to form a stable, ordered silicate-CTAB complex, and that this complex is critical to the formation of mesoporous siliceous materials (i.e. and thus it would be suitable to employ sodium silicate rather than TEOS in the Ostafin et al. method); since Lapidot et al. disclose silica-coated solid benzoyl peroxide particles e.g. about 100 nm (i.e. 0.1 microns) thick can be made via a process comprising contacting the particles with an aqueous medium containing cetyl-trimethylammonium chloride (CTAC) (i.e. a monoalkylammonium salt cationic additive) and a silicate source (e.g. TEOS) to thereby coat the particulate matter with a silica shell (i.e. metal oxide layer), and since Bartlett et al. disclose that benzoyl peroxide can be decomposed by contact with commonplace alcohol solvents, such as e.g. methanol; one of ordinary skill in the art would thus be motivated to coat solid benzoyl peroxide particles with silica by the Ostafin et al. method modified to employ e.g. sodium silicate rather than TEOS as the silicate source in an “alcohol-free” method, which coating process will thus involve first adding the sodium silicate to form the silicate-CTAB complex, and then acidifying to form the requisite “active” silicic acid intermediate on the way to the final silica shell, and to age the silica shell at room temperature and a pH of e.g. 7-8.5 with the reasonable expectation that the resulting “alcohol-free” method will successfully coat the solid benzoyl peroxide particles with an ordered mesoporous silica shell without the need to use alcohol as a solvent which could decompose the benzoyl peroxide active and thus compromise the integrity and function of the final coated product.
Moreover, since Ostafin et al. disclose that the goal of their coating process is to custom tailor the thickness and porosity of the silica coating(s) to control the release rate of the active drug species trapped within (paragraphs 0008-0009), and further disclose that any organic substrate may be employed with a silicate source to achieve this end (0033); and since He et al. disclose that the thickness and porosity of silica coatings can be custom-tailored by a simple and inexpensive method via a layer-by-layer deposition of uniform silica films 2-50 nm thick comprising alternately contacting the substrate (e.g. silicon) with e.g. poly(diallyldimethylammonium chloride) (PDDA) (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated typically for up to about 5 cycles; one of ordinary skill in the art would thus be motivated to coat the solid benzoyl peroxide particles by employing the He et al. method, with the reasonable expectation that the resulting method will produce the desired silica-coated solid benzoyl peroxide particles with a silica coating that is precisely tailored with the proper thickness and degree of porosity (i.e. or density) to successfully achieve the optimal release rate for the benzoyl peroxide trapped within.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed July 28, 2022 have been fully considered but they are not found persuasive:
i) Applicant reiterates arguments previously presented and which have been fully addressed during the course of prosecution over the past 12 years or so. Applicant is advised to review prior Office Actions for the Office’s position on the various arguments raised. 
Further, the Examiner would like to point out the following:
1. Ostafin discloses the general method of coating solid organic drug particles with a silica shell, which method comprises contacting the particles with CTAB (i.e. a cationic salt) in an aqueous medium; adding a silicate source (e.g. TEOS) to thereby coat the particulate matter with a silica shell (i.e. metal oxide layer); aging the metal oxide coating at room temperature; and separating the silica-coated particles from the aqueous medium; wherein the silica shell can have a thickness of about 150 nm, and up to about 740 nm (i.e. 0.74 micron) and is mesoporous; and wherein the process can further comprises attaching mercaptopropyltrimethoxysilane (i.e. hydrophobic groups) to the surface of the metal oxide coating. 
2. Applicant is basically starting with the Ostafin method, and employing specifically benzoyl peroxide as the organic drug in the core, employing sodium silicate instead of TEOS as the silicate source for manufacturing the silica shell, and producing the silica shell in discrete layers rather than as a solid block. 
3. Lapidot discloses that solid benzoyl peroxide particles in particular can be coated with a silica shell, i.e. via the conventional process using TEOS. So this is nothing new, and employing benzoyl peroxide in particular as the organic drug core in the Ostafin process is certainly not a patentable advance. 
4. Skapin discloses that the well-known method of employing TEOS to coat organic drug particles with a silica shell is not suitable for many organic compounds (e.g. loratadine and danazol) because the TEOS method requires the use of alcohol, which can decompose organic drug particles. Bartlett discloses that benzoyl peroxide, the specific organic drug particle of interest here, can in fact be decomposed by contact with commonplace alcohol solvents, such as e.g. methanol.
5. To remedy this problem, Skapin discloses that organic drug particles can be coated with silica by an “alcohol-free” coating method based on the use of aqueous sodium silicate solutions as the silicate source instead of TEOS. The advantage is obvious to anyone, i.e. the organic drug particle can be coated with the silica shell via sodium silicate without risking decomposing the organic drug particle in the process as may occur with TEOS. In Ostafin, the particle being coated is first treated with CTAB, and then TEOS. Thus, if one of ordinary skill in the art would be motivated to modify Ostafin to employ sodium silicate instead of TEOS as the silicate source, one of ordinary skill in the art would need to expect that sodium silicate, like TEOS, can bind to the CTAB layer. Tjandra discloses that sodium silicate is indeed able to cooperatively bind to CTAB to form a stable silicate-CTAB complex with ordered structure that is critical for the formation of a mesoporous siliceous material. This is precisely what Ostafin is trying to accomplish with TEOS. 
6. Skapin further explains that the process of coating organic drug particles with sodium silicate requires sodium silicate first be converted to the “active” silicic acid intermediate by acidifying to e.g. pH 7 to arrive at the final silica shell coating, and then aging at room temperature. In other words, one of ordinary skill in the art, in view of Skapin and Tjandra, would certainly be motivated to coat organic drug particles using sodium silicate instead of TEOS to arrive at the desired silica shell without risk of decomposing the organic drug particle being coated, and would further know that by using sodium silicate, some technical adjustments need to be made, i.e. acidification, and aging at a more neutral or acidic pH. All this is within the skill or the ordinary mechanic in the art, and is therefore not a patentable advance. 
7. Skapin discloses that their method of forming silica shells with sodium silicate can result in silica layers, and He discloses the advantages of forming silica shells via a layer-by-layer deposition comprising alternately contacting the substrate with e.g. PDDA (i.e. a cationic polymer) in an aqueous medium and sodium silicate in an aqueous medium; wherein the alternate deposition is repeated for up to about 5 cycles; and wherein the process results in uniformly deposited layers that are each 2-50 nm thick. The films can readily be made more porous or more dense. In other words, in view of Skapin and He, one of ordinary skill in the art would thus recognize that Ostafin’s mesoporous silica shell with a thickness of about 150 nm, and up to about 740 nm (i.e. 0.74 micron) can be advantageously manufactured via a layer-by-layer deposition comprising alternately contacting the substrate with e.g. a cationic entity, e.g. such as PTAB or PDDA, in an aqueous medium and sodium silicate in an aqueous medium. 
8. So far Applicant does not appear to be claiming anything that is a patentable advance in the art in the United States. While Applicant is indeed modifying the Ostafin process to arrive at a specific embodiment (i.e. benzoyl peroxide solid cores) and to make improvements pertinent to this specific embodiment (e.g. silica shell via sodium silicate instead of TEOS) these modifications are clearly suggested in the prior art and one of ordinary skill in the art would be motivated to make these modifications with a reasonable expectation of success.
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617